DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed October 3, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of U.S. Patent No. 6,764,729 A1 is incorrect, and in fact it is not clear that the patent actually exists, although 6,764,729 B2 does exist.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
2. 	The 35 U.S.C. 103(a) rejection of Claims 18 — 26, 28 and 31 — 33 as being unpatentable over Liang et al (U.S. Patent Application Publication No. 2006/0199030 A1) as evidenced by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 27 as being unpatentable over Liang et al (U.S.
Patent Application Publication No. 2006/0199030 A1) as evidenced by Tucker et al (U.S.
Patent Application Publication No. 2012/0128896 A1) in view of Best et al (U.S. Patent
Application Publication No. 2007/0260016 A1), of record on page 2 of the previous Action, is withdrawn.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 18 — 26, 28 and 31 — 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S. Patent Application Publication No. 2006/0199030 A1) in view of Vitrano et al (U.S. Patent Application Publication No. 2012/0165455 A1) as evidenced by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1).
With regard to Claim 18, Liang et al disclose a film comprising at least one heat sealable
layer comprising an innermost or outermost layer (paragraph 0217) comprising one or more
ethylene — olefin block copolymers (multiblock interpolymers; paragraph 0217); innermost and
outermost layers, therefore two outer layers which are a first and second outer layer comprising a
sealant layer, are therefore disclosed; the block copolymer may be a copolymer of ethylene and
octene (paragraph 0046) having a Mw/Mn of 1.7 to 3.5 (paragraph 0031) and a density of 0.867
to 0.910 g/cm3 (paragraph 0069) and a melt index of 1 g/10 min (paragraph 0068) and a melt
temperature of 110 — 130 degrees Celsius (paragraph 0032); soft segments are comprised in the
amount of 40 — 60 weight percent; hard segments are therefore also in the amount of 40 — 60
weight percent; the hard segments have a comonomer content of less than 2 weight percent
(paragraph 0025) and the soft segments have a comonomer content of greater than 15 weight
percent (paragraph 0025); the first or second outer layer also comprises blended polypropylene

ordinary skill in the art to provide for polypropylene in the second outer layer only, as a first or
second outer layer comprising polypropylene is disclosed. Although the disclosed ranges of
Mw/Mn, density, amounts of hard segment and soft segment and amounts of comonomer are not
identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have
been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. It therefore
would have been obvious for one of ordinary skill in the art to provide for a second outer layer
that is ink — abrasion resistant. 
Alternatively, Vitrano et al teach the use of an ethylene – olefin block copolymer (paragraph 0012) that is Infuse 9500 (paragraph 0019) as a seal layer (multiwall bag sealing; paragraph 0040) for the purpose of obtaining improved adhesion and flexibility (paragraph 0002). It would have been obvious for one of ordinary skill in the art to provide for an ethylene – olefin block copolymer that is Infuse 9500, as stated in Table 1 of the instant specification, in order to obtain improved adhesion and flexibility as taught by Vitrano et al. A second outer layer having ink abrasion resistance would therefore be obtained.
Liang et al also fail to disclose a film that is printed. However, the film is used for packaging of snacks (paragraph 0219). It would have been obvious for one of ordinary skill in the art to provide for printing of the film in order to provide for communication of the snacks that are packaged. It is not explicitly disclosed by Liang et al that the second outer layer has a second melt temperature higher than the melt temperature of the first outer layer, which is a first melt temperature, but Tucker et al disclose that the melt temperature of polypropylene is 160 degrees 
With regard to Claims 19 — 20 and 22, the comonomer has more than 3 carbon atoms
(paragraph 0022 of Liang et al). Although the disclosed range of number of carbon atoms is
not identical to the claimed range, the disclosed range overlaps the claimed range. It would
have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 21, the melt index is 5 g/10 min (paragraph 0068 of Liang et al).
With regard to Claim 23, because at least one layer is disclosed, an inner film layer is
disclosed between the first and second outer layers; the layers also comprise ionomer
(paragraph 0200) in the amount of 50 weight percent, because the block copolymer is present in
the amount of 50 weight percent (paragraph 0201). A density of 0.867 to 0.925 g/cm3 is also
disclosed (paragraph 0069) and a blend of block copolymers is disclosed, having long chain
branching (paragraph 0028). It would have been obvious for one of ordinary skill in the art to
provide for a portion of the block copolymer blend having a density in the range of 0.868 - 0.910
g/cm3 and a second portion having a density in the range of 0.912 — 935 g/cm3, since both ranges are within the range of 0.867 to 0.925 g/cm3.
With regard to Claims 24 — 25, a layer, therefore an internal layer, comprising ethylene
vinyl alcohol is disclosed (paragraph 0220).
With regard to Claim 26, a percentage of free shrink of greater than 3% is disclosed
(paragraph 0215), therefore at 85 degrees Celsius. Although the disclosed range of free shrink
is not identical to the claimed range, the disclosed range overlaps the claimed range. It would

disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 28, a flexible container constructed by heat sealing to the film is
therefore disclosed.
With regard to Claims 31 — 33, a seal temperature of 105 degrees Celsius is disclosed by
Liang et al in an example (Table A). It would have been obvious for one of ordinary skill in the
art to provide for a seal temperature of 105 degrees Celsius, therefore a seal initiation temperature of 105 degrees Celsius, as a seal temperature of 105 degrees Celsius is disclosed by
Liang et al in an example.

6. 	Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S.
Patent Application Publication No. 2006/0199030 A1) in view of Vitrano et al (U.S. Patent Application Publication No. 2012/0165455 A1) as evidenced by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1) in view of Best et al (U.S. Patent Application Publication No. 2007/0260016 A1).
Liang et al and Virtrano et al disclose a film as discussed above. Because the film comprises at least one layer of block copolymer, six layers are disclosed, including the barrier layer. An inner layer comprising the interpolymer and two tie layers are therefore disclosed. The interpolymer of the inner layer is combined with other polymers, including linear low density polyethylene and ethylene vinyl acetate (paragraph 0200 of Liang et al), therefore an ethylene — unsaturated ester polymer. Liang et al and Vitrano et al fail to disclose from 10 to 60% by weight of an ethylene — unsaturated ester polymer, from 5 to 50% by weight of an ethylene — olefin 3 and from 30 to 65% by weight of an ethylene — olefin copolymer having a density of 0.912 to 0.925 g/cm3.
Best et al teach the blending of linear low density polyethylene that is an ethylene —
olefin copolymer (paragraph 0019) having a density of 0.915 to 0.927 g/cm3 (paragraph 0025)
with ethylene vinyl acetate (paragraph 0082) in the amount of 10 to 50% by weight
(paragraph 0083) and the blending of the linear low density polyethylene with very low
density polyethylene (paragraph 0079) that is an ethylene — olefin copolymer (subset of linear
low density polyethylene; paragraph 0054) having a density of 0.890 to 0.900 g/cm3 (paragraph 0054) in the amount of 40% by weight (paragraph 0079) for the purpose of obtaining a film for
use as a medical film (paragraph 0009).
It therefore would have been obvious for one of ordinary skill in the art to provide for
blending of an ethylene — olefin copolymer having a density of 0.915 to 0.940 g/cm3
with ethylene vinyl acetate in the amount of 10 to 50% by weight and an ethylene — olefin having a density of 0.890 to 0.900 g/cm3 in the amount of 40% by weight in order to obtain a film for use as a medical film as taught by Best et al. Although the disclosed ranges of density and amount are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.





7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 3 of the remarks dated October 4, 2021, that the film disclosed by Liang et al is not printable, because distortion would result. This is not persuasive because no evidence of distortion has been provided.
Applicant also argues, on page 4, that printing is not disclosed by Liang et al. This is not persuasive because the previous Action only states that printing would have been obvious to one of ordinary skill in the art.
Applicant also argues, on page 4, that because of the disclosure of paragraph 0201 of
Liang et al that better hot tack may be achieved in some situations by addition of polypropylene
and LDPE, one of ordinary skill in the art would have added polypropylene and LDPE to both
the innermost and outermost layers of Liang et al. This is not persuasive because the complete sentence of Liang et al states that better hot tack may be achieved ‘in some situations described in U.S. Patent No. 6,262,174.’ There is no discussion of U.S. Patent No. 6,262,174 in the remarks by Liang et al. Furthermore, the phrase ‘in some situations’ indicates that there are other embodiments in which the situations described in U.S. Patent No. 6,262,174 are not relevant. Also, because paragraph 0201 alternatively discloses polypropylene as an optional ‘additional’ polymer, it is not clear that Liang et al necessarily intend to add polypropylene to both the innermost and outermost layers.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782